  Case 13-48507         Doc 36     Filed 03/11/19 Entered 03/11/19 11:27:41              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-48507
         LINDA L KING

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 12/20/2013.

         2) The plan was confirmed on 03/06/2014.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 12/04/2018.

         6) Number of months from filing to last payment: 60.

         7) Number of months case was pending: 63.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $21,800.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 13-48507        Doc 36     Filed 03/11/19 Entered 03/11/19 11:27:41                     Desc Main
                                    Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor            $90,438.00
       Less amount refunded to debtor                         $429.80

NET RECEIPTS:                                                                                 $90,008.20


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                              $4,000.00
    Court Costs                                                            $0.00
    Trustee Expenses & Compensation                                    $3,852.32
    Other                                                                  $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                               $7,852.32

Attorney fees paid and disclosed by debtor:                  $0.00


Scheduled Creditors:
Creditor                                    Claim         Claim            Claim        Principal      Int.
Name                              Class   Scheduled      Asserted         Allowed         Paid         Paid
ALTAIR OH XIII LLC            Unsecured           0.00      2,015.40         2,015.40      1,319.19        0.00
BEST BUY                      Secured        1,000.00            NA          1,000.00      1,000.00      58.79
BEST BUY                      Unsecured      2,016.00            NA               NA            0.00       0.00
Calvary Portfolio Services    Unsecured     22,310.00            NA               NA            0.00       0.00
CAP ONE                       Unsecured           4.00           NA               NA            0.00       0.00
CAVALRY SPV I                 Unsecured           0.00    24,216.81        24,216.81      15,851.18        0.00
CAVALRY SPV I                 Unsecured            NA       5,673.61         5,673.61      3,713.68        0.00
Citi                          Unsecured           0.00           NA               NA            0.00       0.00
Comenity Bank                 Unsecured           0.00           NA               NA            0.00       0.00
COMENITY BANK                 Unsecured           0.00           NA               NA            0.00       0.00
COUNTRY DOOR                  Unsecured      1,445.00       1,445.23         1,445.23        945.98        0.00
DEPARTMENT STORES NATIONAL BA Unsecured           0.00           NA               NA            0.00       0.00
DISCOVER BANK                 Unsecured      6,065.00       6,085.19         6,085.19      3,983.08        0.00
DISCOVER BANK                 Unsecured      5,995.00            NA               NA            0.00       0.00
EMERGE/FNBO                   Unsecured           0.00           NA               NA            0.00       0.00
FIGIS INC                     Unsecured          88.00         88.14            88.14          57.69       0.00
FIRST FINANCIAL CU            Unsecured         624.00           NA               NA            0.00       0.00
FIRST FINANCIAL CU            Secured        4,000.00            NA          4,624.00      4,624.00     256.30
GECRB/ Old Navy               Unsecured           0.00           NA               NA            0.00       0.00
GECRB/ Old Navy               Unsecured           0.00           NA               NA            0.00       0.00
GECRB/AVB Buying Group        Secured        3,000.00            NA          3,000.00      3,000.00     448.52
GECRB/AVB Buying Group        Unsecured      2,690.00            NA               NA            0.00       0.00
Gecrb/Home Shopping           Unsecured           0.00           NA               NA            0.00       0.00
GECRB/JC Penny                Unsecured           0.00           NA               NA            0.00       0.00
GECRB/M WARDS                 Unsecured           0.00           NA               NA            0.00       0.00
GINNYS                        Unsecured      1,732.00       2,241.95         2,241.95      1,467.47        0.00
GLENVIEW STATE BANK           Unsecured           0.00           NA               NA            0.00       0.00
GLENVIEW STATE BANK           Secured              NA     17,179.95        17,179.95            0.00       0.00
HSBC                          Unsecured           0.00           NA               NA            0.00       0.00
INTERNAL REVENUE SERVICE      Priority          400.00        353.46           353.46        353.46        0.00
INTERNAL REVENUE SERVICE      Unsecured            NA          20.91            20.91          13.69       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 13-48507         Doc 36     Filed 03/11/19 Entered 03/11/19 11:27:41                  Desc Main
                                     Document Page 3 of 4



Scheduled Creditors:
Creditor                                      Claim         Claim         Claim       Principal        Int.
Name                               Class    Scheduled      Asserted      Allowed        Paid           Paid
KOHLS                           Unsecured         100.00           NA           NA            0.00         0.00
MASSEYS                         Unsecured          84.00        289.30       289.30        189.36          0.00
MIDLAND FUNDING LLC             Unsecured     17,346.00     11,542.77     11,542.77      7,555.35          0.00
MIDLAND FUNDING LLC             Unsecured      2,460.00       2,460.24     2,460.24      1,610.36          0.00
MIDLAND FUNDING LLC             Unsecured           0.00      2,703.12     2,703.12      1,769.33          0.00
MIDLAND FUNDING LLC             Unsecured      3,655.00       4,096.62     4,096.62      2,681.45          0.00
MIDNIGHT VELVET                 Unsecured         972.00        972.33       972.33        636.44          0.00
MOMA FUNDING LLC                Unsecured      4,748.00       4,796.24     4,796.24      3,139.39          0.00
MONROE & MAIN                   Unsecured      1,245.00       1,245.32     1,245.32        815.13          0.00
NEWPORT NEWS                    Unsecured           0.00           NA           NA            0.00         0.00
PRA RECEIVABLES MGMT            Unsecured      4,794.00       4,793.82     4,793.82      3,137.81          0.00
PRA RECEIVABLES MGMT            Unsecured     20,772.00     20,652.48     20,652.48     13,518.14          0.00
PRA RECEIVABLES MGMT            Unsecured         856.00        768.55       768.55        503.06          0.00
QUANTUM3 GROUP LLC              Unsecured      1,907.00       1,979.78     1,979.78      1,295.87          0.00
QUANTUM3 GROUP LLC              Unsecured         308.00        308.94       308.94        202.22          0.00
SEVENTH AVENUE                  Unsecured      2,241.00       1,732.29     1,732.29      1,133.88          0.00
STONEBERRY                      Unsecured         614.00        635.30       635.30        415.84          0.00
TD BANK USA                     Unsecured      6,730.00       6,811.81     6,811.81      4,458.69          0.00
THE SWISS COLONY                Unsecured         661.00        682.76       682.76        446.90          0.00
WELLS FARGO BANK NA             Unsecured      1,393.00       1,393.21     1,393.21        911.93          0.00
WELLS FARGO BANK NA             Unsecured         909.00        909.81       909.81        595.52          0.00
WISCONSIN CHEESEMAN             Unsecured            NA          70.55        70.55          46.18         0.00


Summary of Disbursements to Creditors:
                                                             Claim           Principal               Interest
                                                           Allowed               Paid                   Paid
Secured Payments:
      Mortgage Ongoing                                      $0.00               $0.00                  $0.00
      Mortgage Arrearage                                    $0.00               $0.00                  $0.00
      Debt Secured by Vehicle                           $4,624.00           $4,624.00                $256.30
      All Other Secured                                $21,179.95           $4,000.00                $507.31
TOTAL SECURED:                                         $25,803.95           $8,624.00                $763.61

Priority Unsecured Payments:
       Domestic Support Arrearage                            $0.00              $0.00                  $0.00
       Domestic Support Ongoing                              $0.00              $0.00                  $0.00
       All Other Priority                                  $353.46            $353.46                  $0.00
TOTAL PRIORITY:                                            $353.46            $353.46                  $0.00

GENERAL UNSECURED PAYMENTS:                           $110,632.48         $72,414.81                   $0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 13-48507         Doc 36      Filed 03/11/19 Entered 03/11/19 11:27:41                Desc Main
                                       Document Page 4 of 4



Disbursements:

         Expenses of Administration                             $7,852.32
         Disbursements to Creditors                            $82,155.88

TOTAL DISBURSEMENTS :                                                                      $90,008.20


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/11/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
